                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:17-cr-167-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                         ORDER
BOBBY LANELL HARGROVE,                 )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se “Motion to Appoint Counsel,

Motion for Compassionate Release Reduction of Sentence.” (Doc. No. 45).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                        Signed: April 21, 2021




      Case 3:17-cr-00167-MOC-DCK Document 46 Filed 04/21/21 Page 1 of 1
